MEMORANDUM **
This appeal from the district court’s order denying pro se appellant’s motion for preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and affirm. See Ninth Circuit Rule 3-6.
We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief. See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995). The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant had failed to demonstrate a likelihood of success on the merits or the threat of imminent irreparable harm and in denying preliminary injunctive relief. See id. The court’s factual findings and application of legal standards are not clearly erroneous. See id. Accordingly, the court’s order denying the preliminary injunction is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.